—In an action for declaratory and injunctive relief, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Berler, J.), dated September 27, 1996, which denied their motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
The decision to grant a preliminary injunction is a matter ordinarily committed to the sound discretion of the court hearing the motion (see, Doe v Axelrod, 73 NY2d 748, 750). To obtain a preliminary injunction the plaintiffs were required to demonstrate (1) a likelihood of ultimate success on the merits, (2) irreparable harm unless the injunction is granted, and (3) that the equities are balanced in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Doe v Axelrod, supra, at 750). Based on the record before us, it cannot be said that the Supreme Court’s decision to deny the plaintiffs’ motion for a preliminary injunction was an improvident exercise of discretion. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.